Citation Nr: 1339851	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a blood disorder.

4.  Entitlement to an increased (compensable) rating for postoperative drainage of hepatic abscess.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974 and from July 1983 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran limited his substantive appeal to the 4 issues shown on the cover page.  Accordingly, other June 2008 determinations he disagreed with beforehand are not on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that septicemia related to his liver abscess which was operated on during VA hospitalization from January to March 1975 caused his current heart disorder, which the evidence shows is coronary artery disease, and that the septicemia also caused a blood disorder.  These are essentially secondary service connection claims, and so VCAA secondary service connection notice, which has not been provided, is necessary.  

In addition, under case law, VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet.App. 611 (1992).  In this case, in March 2010, the Veteran indicated that there are medical records at the Houston, Texas VA Medical Center.  The most recent attempt by the RO to obtain VA medical records from that facility was in March 2007, when VA medical records dating from August 1999 through January 2007 were obtained.  Prior VA medical records dating from November 1974 to March 1975 had previously been obtained.  Remand is required as to each claim to assist the Veteran by obtaining any additional available VA medical records of treatment he has received from the Houston VA Medical Center, in accordance with 38 C.F.R. § 3.159.  

Also, since septicemia related to the service-connected hepatic abscess was shown in 1975 and the Veteran now has coronary artery disease, a VA examination containing a nexus opinion on the matter of whether his septicemia caused his coronary artery disease is necessary under 38 C.F.R. § 3.159.  Should any VA medical records which are received as a result of this remand show a current chronic blood disorder, a VA examination containing a nexus opinion regarding its relationship to the Veteran's septicemia in 1975 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA secondary service connection notice concerning his claims for service connection for a heart disorder and a blood disorder.  

2.  Make arrangements to obtain all VA medical records of treatment which the Veteran has received from the Houston, Texas VA Medical Center, which are not of record.  This should include any VA medical records dated prior to August 1999 and since January 2007.  Any additional action which is necessary in light information contained in those records should also be performed.  

3.  After obtaining the above evidence to the extent available, the RO should schedule the Veteran for a VA examination for his heart disorder claim, and if there is evidence of a current chronic blood disorder of record, for his blood disorder claim.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer opinions as to the following:  

       a) Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current coronary artery disease and any current blood disorder (if such an opinion is necessary) are proximately due to or caused by the septicemia associated with his liver abscess in 1975? 

     b) Is it at least as likely as not (a probability of at least 50 percent or higher) that such coronary artery disease and any current chronic blood disorder (if such an opinion is necessary) were aggravated by the septicemia associated with the service-connected liver abscess in 1975?

Detailed reasons for the opinions must be furnished. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


